Citation Nr: 0207761	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1952 to May 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to 
service 

connection for the cause of the veteran's death.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.  

This case has previously been before the Board.  In March 
2001, the case was remanded to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1999.  

2.  At the time of his death, the veteran was service-
connected for hepatitis, homologous, evaluated as 0 percent 
disabling since 1956 and as 10 percent disabling since 1992, 
and bronchiectasis, postoperative, evaluated as 60 percent 
disabling since 1956.  

3.  The competent evidence does not establish that the cause 
of death, hepatic renal syndrome due to or as a consequence 
of liver cirrhosis, alcoholic hepatitis, was related to 
service-connected hepatitis homologous or bronchiectasis.  

4.  Homologous hepatitis and bronchiectasis were neither the 
cause of death nor contributed to death.  

5.  The cause of death, hepatic renal syndrome due to or as a 
consequence of liver cirrhosis, alcoholic hepatitis, was not 
a result of service.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C. F. R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the veteran was hospitalized with 
bronchiectasis during service in 1953.  By rating decision 
dated in August 1953, the RO established service connection 
for bronchiectasis.  Post service treatment records reflect 
that he was again hospitalized for bronchiectasis from 
December 1953 to June 1954.  The records note that liver 
function tests were abnormal.  At hospital discharge, the 
relevant diagnoses were bronchiectasis, due to infection, 
treated, improved, and hepatitis following blood transfusion, 
treated, improved.  

By rating decision dated in August 1954, the RO established 
service connection for hepatitis, homologous, due to and 
proximately the result of service-connected bronchiectasis.  
A 10 percent disability evaluation was assigned.  In December 
1955, the RO reduced the disability evaluation for hepatitis, 
homologous, to 0 percent.  

VA treatment records, dated from February 1987 to September 
1991, indicate that liver function tests revealed elevated 
liver enzymes and that testing was positive for hepatitis B 
antibodies.  A June 1987 treatment record notes that elevated 
liver enzymes were probably not attributable to the hepatitis 
infection in 1954.  Treatment records dated in August 1987 
and September 1991 indicate that the elevated liver enzymes 
were due to alcohol abuse rather than to hepatitis.  An 
October 1989 hospital summary shows that the veteran had had 
hepatitis B in 1953 with persistently elevated enzymes.  

On VA examination in November 1992, the veteran reported 
having contracted hepatitis B in 1953 by way of a blood 
transfusion.  Only occasional minor abdominal discomfort was 
reported.  There was no vomiting, no food intolerance, no 
nausea, no anorexia or malaise, no weight loss, and no 
generalized weakness.  Laboratory testing was noted to have 
been done two months earlier.  The diagnosis was Hepatitis B 
contracted through blood transfusion in 1953, with no current 
specific symptomatology.  The examiner reported that the 
veteran appeared to be slightly jaundiced.  He noted a 
yellowish discoloration of both conjunctivae.  No other 
significant problems were noted.  

By rating decision dated in December 1992, the RO increased 
the evaluation for hepatitis, homologous, to 10 percent, 
effective in June 1992.  

On VA examination in May 1993, the veteran reported that he 
had developed severe fatigue three years earlier and right 
lower quadrant pain two years earlier.  The report of 
examination notes the veteran's report of occasional 
vomiting.  No weight loss or genitourinary bleeding was 
reported.  The examiner stated that the veteran had known 
hepatitis B and that his enzymes had apparently been 
elevated.  

Physical examination revealed that he was well appearing, 
well-developed, well nourished, alert and cooperative and in 
no acute distress.  The examiner reported that while supine 
on the examining table his liver was not enlarged.  There 
were no caput medusae and no ascites.  There was deep 
tenderness on palpation of his right lower quadrant.  No 
masses or guarding was noted.  There was no sign of 
peritonitis.  There were spider telangiectasia and palmar 
erythema.  No jaundice or ankle edema was noted.  The 
pertinent impression was history of hepatitis B, probable 
chronic hepatitis.

The report of a VA gastrointestinal examination in June 1993 
showed that the veteran had a history of hepatitis and heavy 
alcohol abuse.  Liver function tests were within normal 
limits and testing was positive for hepatitis B antibodies, 
consistent with a previous hepatitis B viral infection, 
resolved.  The diagnoses were inactive alcoholic liver 
disease, compensated, old hepatitis B infection, with no 
evidence of chronic or active hepatitis, mild diverticulosis, 
gastroesophageal reflux and a history of peptic ulcer disease 
in remission, and vague right lower quadrant pain form no 
apparent gastrointestinal source.  

In a July 1993 notice of disagreement, the veteran indicated 
that infectious hepatitis was  the cause for his health 
problems, to include excessive fatigue, anxiety, and very 
uncomfortable gastrointestinal problems.  He stated that his 
health had been up and down for the past few years and that 
he had no energy.  

In March 1996, the Board remanded the issue of an increased 
evaluation for hepatitis to the RO for further development.  
In December 1996 the veteran failed to report for a scheduled 
VA examination in connection with the disability evaluation 
for hepatitis.

VA outpatient treatment records received in April 1996 show 
that the veteran was advised to avoid consumption of alcohol 
in June 1995.  

On VA examination in April 1996, the veteran complained that 
he always felt tired and felt nervous while driving an 
automobile.  The report of examination notes that he was not 
anemic.  The veteran reported occasional vomiting, 
approximately 2-3 times per week, within about an hour after 
eating.  The examiner stated that the only residual of 
hepatitis was the veteran's report of feeling tired and 
nervous, at times.  The report of examination notes that 
there was no evidence of any jaundice or anemia.  The liver 
was not palpable, and no pain or tenderness over the abdomen 
was elicited.  The diagnoses were bronchiectasis, possible 
peptic ulcer disease, and hepatitis secondary to blood 
transfusion in 1954.  The examiner noted that the veteran had 
had a part of his right lung removed in 1954 and had no 
residual problems since.  The examiner reiterated that the 
veteran claimed that he always felt tired and that he also 
claimed he felt nervous driving an automobile.  No other 
residual findings pertaining to hepatitis were noted on 
examination.  

VA outpatient treatment records, received in December 1996, 
include results of laboratory tests.  In March 1988, the 
etiology of elevated liver enzymes was noted to be alcohol 
consumption.  Serology tests in 1991 show that the veteran 
tested positive for anti-HBsAb.  The interpretation was 
"indicates immunity to hepatitis B."  He tested negative 
for HBsAg, HBcAb, HAVAb and the veteran was nonreactive to 
HCVAb.  Serology tests in 1995 show that the veteran tested 
negative for anti-HBsAg, HBcAb, HAVAb and HCVAb.  A March 
1992 record of treatment notes that he was an alcoholic.  The 
diagnosis was liver disease.  The impression of echogram of 
the abdomen in April 1992 was hepatosplenomegaly in an 
individual without gallstones or dilation of the common bile 
duct.  The report notes a history of alcohol abuse.  The 
impression of echogram of the abdomen in July 1993 was left 
renal stone, lower pole region.  A fairly homogeneous hepatic 
echo texture was noted.  Treatment records dated in 1996 note 
that he smelled heavily of alcohol.  The report indicates 
that he was still drinking daily.  The examiner stated that 
it was clear that the veteran had a substance abuse problem, 
but that he refused referral to substance abuse counseling.

In August 1998, the Board denied the veteran's claim for an 
evaluation in excess of 10 percent for hepatitis.  

A death certificate shows that the veteran died on October 
[redacted], 1999.  The immediate cause of death is listed as hepatic 
renal syndrome, due to or a s a consequence of liver 
cirrhosis, alcoholic hepatitis, due to or as a consequence of 
ileus. 

In her March 2000 notice of disagreement, the appellant 
indicated that the veteran died as a result of a service-
connected disability.  She stated that hepatitis contracted 
as a result of bronchiectasis during service had damaged the 
veteran's liver.  She indicated that the veteran was in ill 
health after he had contracted hepatitis during service.  She 
asserted that the veteran did not have a history of alcohol 
abuse.  

In a June 2001 VA opinion, the examiner stated that he had 
reviewed the C-file. 
The examiner stated that veteran had a history of chronic 
alcohol abuse and recurrent liver function abnormalities 
typical of alcohol abuse rather than those expected in 
chronic viral hepatitis.  The report notes that these had 
been manifested by intermittently and simultaneously elevated 
gamma GTP, AST, with normal ALT and also elevated mean 
corpuscular red cell volume.  

The examiner stated that he did not believe that the 
veteran's remote and resolved hepatitis B viral infection 
from 1954 played any significant role in his cause of death.  
He related that his review of the veteran's medical records 
indicated normal hepatic synthetic function as manifested by 
normal albumin levels and prothrombin up until the time just 
prior to his death.  He stated that he did not feel that 
there was any debilitating affects or general impairment of 
health as a result of his service-connected homologous 
hepatitis.  He added that it would not have rendered him 
materially less capable of resisting the affects of the 
conditions primarily causing death.  He opined that he did 
not believe that there were serious residuals of his 
homologous hepatitis of any severity, which could have 
possibly influenced any acceleration of his death.  He stated 
that he thought it was most likely that the veteran had acute 
and chronic alcoholic liver disease, succumbing to the acute 
episode of alcoholic liver disease.  He stated that there was 
no evidence that the veteran had preexisting cirrhosis from 
his hepatitis B infection as indicated by the normal liver 
function tests and synthetic functions prior to his acute 
illness in October 1999.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the February 2000 rating decision of the reasons and bases 
for the denial of her claim.  She was further notified of 
this information in the March 2001 statement of the case and 
the April 2002 supplemental statement of the case, as well as 
in the March 2001 Board decision.  The Board concludes that 
the discussions in the February 2000 rating decision and in 
the statement and supplemental statement of the case, as well 
as the Board decision, which were all sent to the appellant, 
informed her of the information and evidence needed to 
substantiate the claim.  In addition, by letter dated in June 
2002, the appellant was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim.  The Board also notes that 
the appellant was afforded an opportunity to present evidence 
and argument in support of her claim.  There are VA 
examinations and opinions of record, as well as private 
opinions, to include VA outpatient treatment records.  
38 C.F.R. § 3.326(b).  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The certificate of death shows that the immediate cause of 
death was hepatic renal syndrome, as a consequence of  liver 
cirrhosis, alcoholic hepatitis.  The available service 
medical records do not show that the veteran had cirrhosis of 
the liver or alcoholic hepatitis during service.  Rather, the 
record reflects that he had homologous hepatitis. 

The veteran was service-connected for homologous hepatitis 
and for bronchiectasis.  However, the evidence does not show 
that the veteran's hepatic renal syndrome, due to liver 
cirrhosis, alcoholic hepatitis, was a result of a service-
connected disability.  His only service-connected 
disabilities are hepatitis, homologous and bronchiectasis.  
However, the cause of death was not listed as either 
hepatitis, homologous, or bronchiectasis, and neither was 
listed as a condition contributing to the cause of death.  

The Board notes that the appellant asserted that the veteran 
suffered from ill health as a result of the inservice 
hepatitis and ultimately his death was the result of the 
service-connected hepatitis.  The issue of whether the cause 
of the veteran's death is related to active service, in 
general, requires competent evidence.  However, the appellant 
is not a medical professional and her statements do not 
constitute competent medical evidence that the veteran's 
death was related to a service-connected disability or due to 
a disease or injury that was otherwise incurred in or 
aggravated by service.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for her statements 
or testimony to be probative as to the facts under 
consideration).  Likewise, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's cause of death is 
related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Against the appellant's lay opinion, the Board is presented 
with a medical certificate that showing that the cause of 
death was hepatic renal syndrome, due to or as a consequence 
of liver cirrhosis, alcoholic hepatitis.  In addition, the VA 
opinion states that it was doubtful that there were serious 
residuals of the veteran's homologous hepatitis, which would 
have possibly influenced any acceleration of his death.  
Rather, the physician specifically stated that it was most 
likely that the veteran had acute chronic alcoholic liver 
disease and had succumbed to an acute episode of such.  He 
added that there was no evidence that the veteran had 
preexisting cirrhosis for his hepatitis B infection prior to 
his death October 1999.  This evidence is more probative of 
the cause of death than the appellant's lay opinion. 

As to the appellant's claim that the veteran had no history 
of alcohol abuse, the Board finds this assertion to be in 
conflict with the evidence of record.  The medical records 
show a history of alcohol abuse.  In fact, elevated liver 
enzymes in 1988 were attributed to alcohol consumption.  In 
1992, the veteran was described as an alcoholic.  In 1996, 
the examiner reported that he reeked of alcohol, was still 
drinking on a daily basis, and noted that he had been 
drinking for three days.  The Board finds the contemporaneous 
medical evidence to be more probative than the appellant's 
lay statements made for purposes of compensation.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the 
appellant's claim of entitlement to service connection for 
the cause of death is denied. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. 


ORDER

Service connection for the cause of death is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

